DETAILED ACTION
This communication is responsive to the instant application filed on 06/25/2019.
Claims 1, 10, and 16 are independent claims.
Claims 1-20 are pending in this application.

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 06/27/2019 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Continuity
This instant application is a continuation (CON.) of the application 14/834804 filed on 08/25/2015, which is patented number 10,423,588 on 09/24/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,423,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are directed to the automatically configuring replication volumes as part of a failover procedure for improving the orchestrated disaster recovery as the following table:
Instant application 16/451725
U.S. Patent No. 10,423,588
1. A method for automatically configuring replication volumes as part of a failover procedure, the method comprising:
     obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target, wherein the at least one replication volume is configured for the replication source and the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target; and 

     


















based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site, 






the automatically configuring including configuring, for the at least one replication volume, at least one volume group and at least one mount point.  

2. The method of claim 1, wherein configuring the at least one volume group comprises configuring for the replication target a volume group having one or more 
 
3. The method of claim 1, wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point.  

4. The method of claim 1, further comprising:  
     determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site; and  
     END920150103US02Page 34 of 40based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.  

5. The method of claim 1, wherein the obtained replication volume configuration information comprises a partial identifier of a storage device of the replication target, and wherein the using the obtained replication volume configuration information comprises:
     obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device; 
     querying an operating system of the replication target site to identify a full identifier for the storage device; 

     using the disk name to configure a volume group of the at least one volume group.  

6. The method of claim 1, wherein obtaining the replication volume configuration information comprises obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site.  

7. The method of claim 6, wherein the replication volume configuration information is built based on pairing information obtained at least partially from a repository storing replication relationships.  

***Notes: the limitations in claims 6-7 are similar to the limitations in claim 1 of Patent No. 10,423,588

8. The method of claim 7, wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information.  

9. The method of claim 1, wherein the replication source site comprises a plurality of primary virtual machines and the 

*** Notes: claims 10-20 recite the similar limitations in the above claims 1-9; and therefore, are rejected by the same basis.

*** Notes: claims 10-20 are rejected as double patent in comparing to claims 8-15 of the US patent number 10,423,588. 

     obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target, wherein the at least one replication volume is configured for the replication source and the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target, 
wherein obtaining the replication volume configuration information comprises obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site and being built based on pairing information obtained at least partially from a repository storing replication relationships, wherein the pairing information identifies a replication source storage device and replication target storage device, wherein the replication volume configuration information comprises volume group, logical volume, and mount point information, including file system, size, permission, and automount information, about the replication source storage device; and 
based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site, 
wherein the automatically configuring the at least one replication volume for the replication target based on the failover configures the at least one replication volume using the volume group, logical volume, and mount point information, and 
the automatically configuring includes configuring, for the at least one replication volume, at least one volume group and at least one mount point.  

2. The method of claim 1, wherein configuring the at least one volume group comprises configuring for the replication target a volume group having one or more 
 
3. The method of claim 1, wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point.  

4. The method of claim 1, further comprising: 
     determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site; and 
     based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.  

5. The method of claim 1, wherein the obtained replication volume configuration information comprises a partial identifier of a storage device of the replication target, and wherein the using the obtained replication volume configuration information comprises:
     obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device; 
     querying an operating system of the replication target site to identify a full identifier for the storage device; 

     using the disk name to configure a volume group of the at least one volume group.  





















6. The method of 1, wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information.  

10. The method of claim 1, wherein the replication source site comprises a plurality of primary virtual machines and the 





*** In comparison, claims 8-15 recite similar limitations in claims 10-20 of the instant application 16/451725.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al., US Pub. No. 20030233518 (hereinafter as “Yamagami”), in view of Nguyen et al., US Pub. No. 20050015407 (hereinafter as “Nguyen”), and further in view of Patil, US Pub. No. 20120271797 (hereinafter as “Patil”).
Regarding claim 1, Yamagami teaches a method for automatically configuring replication volumes as part of a failover procedure (abstract, e.g., “replication of volumes”, and pars. [0004-6], where the “disaster recovery” inherits to “a failover procedure”), the method comprising: 
obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target (Figs. 3A-F and are shown the volume conf. information and relationship, Fig. 6-7 implied obtaining replication volume conf. information; pars. [0006] relationship in data (mirroring/copies data) from a primary storage=a repl. source to a secondary storage=a repl. target; Fig. 12 at element 1202; and pars. [0050-52] in providing/obtaining and identifying dataset/conf. information, mapping information in the conf. table), wherein the at least one replication volume is configured for the replication source; (Figs. 2-3 and 4: repl. volume conf. information, and pars. [0004], managing repl. volumes in a data storage system, [0006-7], disaster recovery of the repl. volumes between the primary storage and second storage; and pars. [0050-52]). 
Yamagami is directed toward recover after disaster loss/failover with the configuration information (Figs. 3A-F; and pars. [0005-6]).  However, Yamagami does not explicitly teach: “the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target;” and “based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site.”
In the same field of endeavor (e.g., disaster recovery with replicating, mirroring, snapshot algorithm), Nguyen teaches: “the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target;” (Fig. 1, element 21a: the mirrored volume and its proper path or other configuration/information is not generally known to target operation system (element 30) during the mirroring=replication, which is implied the mirrored/replicated volume remains “at least partially non-configured”, and pars. [0019-20] and [0026], the application of the volume is not properly configured to perform mirror/); and 
based on an indication of failover from a replication source site to a replication target site (par. [0017] “a disaster recovery environment for the local site”), automatically configuring (par. [0008] “dynamically …configuration”; and par. [0027] “…automatically self-configuring a remote mirroring…”), using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site (Fig. 1, element 21a and 31b where the algorithm of “make available” is embedded the preparation for use; pars. [0026-27] disclosed at least an application; and pars. [0028-30]).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Nguyen would have provided Yamagami with the above indicated limitations to perform the dynamically configuring the mirrored volume when disaster recovery (as known “failover”) more efficient (Nguyen: pars. [0017] and [0020 and 26-28]).
Yamagami and Nguyen do not explicitly teach the claim limitation: “configuring at least one volume group and at least one mount point.”
In addition, in the same field of endeavor (e.g., disaster recovery with replicating, mirroring, snapshot algorithm), Patil teaches: “configuring at least one volume group and at least one mount point.” (pars. [0013 and 41], different/multiple replicated volumes groups, and pars. [0048-51] implies the mount point).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Patil would have provided Yamagami and Nguyen with the above indicated limitations for the benefit of mounting Patil: pars. [0048-51]).

Regarding claim 2, Yamagami, Nguyen and Patil teach: wherein configuring the at least one volume group (Nguyen: par. [0024] container=group; and Patel: par. [0041]) comprises configuring for the replication target a volume group having one or more storage devices (Yamagami: pars. [0092-94] embedded the volume group having one or more storage devices (see Fig. 3D and pars. [0072-76]); Fig. 3C at element 322 in “Mount point”), and configuring one or more mount points of the volume group. (Patil: Fig. 2 as shown the storage devices, and pars. [0013 and 41], different/multiple replicated volumes groups, and pars. [0048-51] implies the mount point)

Regarding claim 3, Yamagami teaches: wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point. (Yamagami: Fig. 3C at element 322 in “Mount point”, and par. [0083]) 

Regarding claim 5, Yamagami, Nguyen, and Patil teach: wherein the obtained replication volume configuration information (Yamagami: pars. [0050-52] in providing/obtaining and identifying dataset/conf. information, mapping information in the conf. table; and Nguyen: pars. [0019-20]) comprises a partial identifier of a storage device of the replication target (Yamagami: see in Figs. 3B e.g., “Instance Identifier”, Fig. 3F is shown the volume ID, Volume Name of the mirror=replication, par. [0091] “volume identifier,” and “a physical disk group identifier” which is interpreted as the partial identifier of a storage device; and Patil: Fig. 2 and pars. [0043 and 48-51]) and wherein the using the obtained replication volume configuration information (Yamagami: Figs. 3A-F are shown the volume conf. information and relationship, Figs. 6-7 implied obtaining replication volume conf. information) comprises: 
obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device (Yamagami: Figs. 3B e.g., “Instance Identifier”, Fig. 3F is shown the volume ID, Volume Name of the mirror=replication, par. [0091] “volume identifier,” and “a physical disk group identifier” which is interpreted as the partial identifier of a storage device; Nguyen: pars. [0019-20] configuration information; and Patil: Fig. 2 and pars. [0048-52]); 
querying an operating system of the replication target site to identify a full identifier for the storage device (Yamagami: pars. [0053-68] where the SQL query is illustrated querying an operating system including identified full identifier);
using the full identifier for the storage device to obtain a disk name for the storage device (Yamagami: Figs. 3A-G as explained above; and pars. [0053-68]; and Nguyen: pars. [0023 and 28]); and 
using the disk name to configure a volume group of the at least one volume group (Yamagami: par. [0091] “volume identifier,” and “a physical disk group identifier”= disk name to configure the volume group as shown in Fig. 3F, e.g., the volume ID, Volume Name, and Fig. 5, at elements 520 and 530).  

obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site. (Yamagami: pars. [0005-6] as explained above in the primary storage=source site, and [0125]; and Nguyen: see pars. [0019-20] in configuration information of the mirror volume)

Regarding claim 7, Yamagami and Nguyen teach: wherein the replication volume configuration information is built based on pairing information obtained at least partially from a repository storing replication relationships. (Yamagami: Figs. 1-3 for the repl. conf. volume information and relationship in the database mount table; and Nguyen: pars. [19-20 and 24] relationship of the storage volume and operation system, see further in Fig. 1)

Regarding claim 8, Yamagami teaches: wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information. (Yamagami: Abstract: “Replication of volumes is facilitated by tools which provide and manage a pool of mirror volumes. Primary (or production) volumes containing user provided data are easily mirrored by volumes selected from the pool. User criteria can be provided to limit the selection of candidate volumes for mirroring.” By user provides data and using tools to replication of volumes at the primary/production=source volume site is interpreted as the “is ignored in building the replication volume configuration information” as known by a skilled artisan, pars. [0005-6] as explained above in the primary storage=source site, [0052] “…An appropriately configured VPM agent 111 can interact with the application to access the mapping information. Other applications may store the mapping information in a configuration table that is stored in a file. In that case, an appropriately configured VPM agent can be created to obtain the information by simply parsing through the contents of the file” that is mean “ignored” in building the configuration information, and   [0125] “…if the -vol argument is specified, then the a list of primary volumes is provided in the parametric information. However, if the -app argument is specified, then the VPM engine 101 obtains a list of information identifying the primary volumes on which the specified application object is stored by referencing the system configuration tables.”)

Regarding claim 9, Patil teaches: 
wherein the replication source site comprises a plurality of primary virtual machines and the replication target site comprises a plurality of corresponding secondary virtual machines to which the failover is to occur (Patil: Fig. 1; and par. [0007] disclosed the “replication source”, Fig. 8, element 801 disclosed “initiating a replication and synchronization” between “a parent virtual machine” and “a child virtual machine”; pars. [0005, and 0057-58] e.g., “parent virtual machine” at the primary node=source site is specified for use as a replication and subsequent synchronization target of “the child virtual machine” at the secondary node=target site, and failover algorithm disclosed in pars. [0032-37], and mount point algorithm in [0043-44]) wherein the replication volume configuration information comprises replication volume configuration information specific to each primary virtual machine of the plurality of primary virtual machines (Patil: pars. [0014], e.g., metadata, and [0041] e.g., the “replicated volume group data” are interpreted as the configuration information, [0043-44] each primary virtual machine of the plurality VM, see Fig. 2, and [0057] wherein the “set of data objects” at the snapshot time period is interpreted as the configuration information specific to the replication source/primary site having parent vm and the secondary site having child vm), and wherein the automatically configuring the at least one replication volume for the replication target comprises automatically configuring on each secondary virtual machine of the plurality of secondary virtual machines a respective at least one volume group and at least one mount point of a corresponding primary virtual machine of the plurality of primary virtual machines (Patil: Abstract: “a reference volume for initial synchronization of a replication volume group…”, “…clustering software may configure the node before staring the application on it…..”network hardware may have to be configured, and some supporting applications may need to be running as well” which is interpreted as “automatically configuring” as known by a skilled artisan, pars. [0004] “replication volume groups”, [0008] and [0043-44] disclosed “mount point” between the primary node having parent virtual machine and secondary node having child virtual machine and Fig. 4).
Claims 10-12, 14-18, and 20 are rejected in the analysis of above claims 1-3, and 5-9; and therefore, the claims are rejected on that basis.
Claim 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, Nguyen, and Patil, and further in view of McAlister et al., US Pub. No. 20110099147 (hereinafter “McAlister”).
Regarding claim 4, Yamagami, Nguyen, and McAlister teach: “determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site;” (Yamagami: Fig. 3C, and pars. [0083-86]; and Chan: Figs. 2-3 in the mount table, and Figs. 13-14 implied conflict during mapping=mounting; and McAlister: par. [0062] the new instance is the same existed instance in both primary and secondary replicate sites (i.e., duplicate conflict as known by a skill artisan).
However, Yamagami, Nguyen, and Patil does not teach: “END920150103US1 Page 34 of 42based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.”
In the same field of endeavor (i.e., data processing), McAlister teaches: “END920150103US1 Page 34 of 42based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.” (McAlister: par. [0062] “unmounting” the volume, stopping or disconnecting from the primary/source site)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of McAlister would have provided Yamagami, Nguyen, and Patil with the above indicated limitations for the benefit of unmouting the replication volume when the error occurred.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Jessica N Le/Examiner, Art Unit 2169   

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169